DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 5/16/2022 have been received and fully considered.  Claims 1-9 are pending.  Claims 1-4 and 7-9 are amended.  Claims 1-9 are now under consideration.
The claim objections are withdrawn in light of the claim amendments.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the feedstock being provided to the melter via a fuel preheater wherein the fuel preheater pre-heats the feedstock”, the examiner notes that applicant might be confusing the feedstock with fuel, in other furnaces this might be the case but in a glass melting furnace, the glass would be feedstock and the fuel is usually gas or coal fed to the burners, as such there is no original disclosure for the fuel preheater, preheating the feedstock, the examiner is interpreting this limitation to read -the fuel supply being provided to the melter via a fuel preheater, wherein the feedstock is preheated with a combination of energy recovered from the exhaust waste heat and the surface heat-.
Claims 5-9 are rejected for their incorporation of claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US PG Pub. No. 2017/0066672) in view of Faulkinbury (US PG Pub. No. 2018/0065877).
Regarding claims 1-2:
	Huber teaches a system for the efficient melting of a feedstock (35) to at least one of a molten and vitrified state to be used in a manufacturing system comprised of: a melter (2 with 6) to which the feedstock is provided; a heat recovery system (28) configured to capture exhaust waste heat (from 20) produced by the melter, wherein the heat recovery system transfers an energy recovered from the exhaust waste heat to pre-heat the feedstock provided to the melter.
	Huber fails to disclose a melter surface heat recovery system, wherein the melter surface heat recovery system is configured to recycle surface heat produced by the melter via the melter surface heat recovery system, and transfer the surface heat to an oxidant supply being provided to the melter via an oxidant preheater.
	Faulkinbury teaches a combustion burner system similar to Huber including a surface heat recovery system, wherein the surface heat recovery system is configured to recycle surface heat produced by the combustion chamber via the surface heat recovery system, and transfer the surface heat to a fuel preheater and an oxidant supply being provided to the melter via an oxidant preheater (see end portion of paragraph 72 which describes how a fluid cooled portion is on the melter sidewalls and routing the warmed coolant to a feedstock preheater and an oxidant preheater).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Faulkinbury to include a jacket around the combustion chamber of Huber in order to preheat the air going into the burner (6) to provide a more efficient combustion and to preheat the feedstock to reduce the amount of fuel needed to bring the feedstock up to melting temperature.

Regarding claims 5-6:
	Huber modified above teaches the melter is generated by an oxidant and a carbon based fuel (see at least paragraph 21).

Regarding claims 8-9:
	Huber modified above teaches the melter is at least partially operated on process waste feedstock (see paragraph 4 where waste glass materials are used) that is used in the fiber production industry (see at least paragraph 58).

Regarding claim 7:
	Huber modified above teaches the melter is at least partially operated on process waste materials (see above) and stone wool (see paragraph 4 where rock wool or mineral wool is the same as stone wool).
	Huber fails to explicitly disclose the waste materials are scraps from previous productions, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scraps from the previous production so as not to waste material.

Claims 2-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert in view of Faulkinbury and Douxchamps et al (US PG Pub. No. 2011/0104628).
Regarding claims 2-3:
	Huber teaches a system for the efficient melting of a feedstock (35) to at least one of a molten and vitrified state to be used in a manufacturing system comprised of: a melter (2 with 6) to which the feedstock is provided; a heat recovery system (28) configured to capture exhaust waste heat (from 20) produced by the melter, wherein the heat recovery system transfers an energy recovered from the exhaust waste heat to pre-heat the feedstock provided to the melter.
	Huber fails to disclose a melter surface heat recovery system, wherein the melter surface heat recovery system is configured to recycle surface heat produced by the melter via the melter surface heat recovery system, and transfer the surface heat to an oxidant supply being provided to the melter via an oxidant preheater.
	Faulkinbury teaches a combustion burner system similar to Huber including a surface heat recovery system, wherein the surface heat recovery system is configured to recycle surface heat produced by the combustion chamber via the surface heat recovery system, and transfer the surface heat to a fuel preheater and an oxidant supply being provided to the melter via an oxidant preheater (see end portion of paragraph 72 which describes how a fluid cooled portion is on the melter sidewalls and routing the warmed coolant to a feedstock preheater and an oxidant preheater).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Faulkinbury to include a jacket around the combustion chamber of Huber in order to preheat the air going into the burner (6) to provide a more efficient combustion and to preheat the feedstock to reduce the amount of fuel needed to bring the feedstock up to melting temperature.
	Douxchamps teaches a glass melter similar to Huber including using exhaust gas to preheat oxidant (see paragraph 16 where the exhaust gas is used to preheat the oxygen and fuel).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Douxchamps to include preheating the air going into the burner (6) to provide a more efficient combustion and to preheat the feedstock to reduce the amount of fuel needed to bring the feedstock up to melting temperature.
	While it might not seem that both means of pre-heating are needed by both references, the examiner notes that preheating can only go so far and utilizing two sources of extra heat will be beneficial even if it only brings the temperature up a little, it is still useful, furthermore applicant does the same thing.

Regarding claims 5-6:
	Huber modified above teaches the melter is generated by an oxidant and a carbon based fuel (see at least paragraph 21).

Regarding claims 8-9:
	Huber modified above teaches the melter is at least partially operated on process waste feedstock (see paragraph 4 where waste glass materials are used) that is used in the fiber production industry (see at least paragraph 58).

Regarding claim 7:
	Huber modified above teaches the melter is at least partially operated on process waste materials (see above) and stone wool (see paragraph 4 where rock wool or mineral wool is the same as stone wool).
	Huber fails to explicitly disclose the waste materials are scraps from previous productions, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the scraps from the previous production so as not to waste material.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Faulkinbury, Douxchamps and Phillipe et al (US Patent No. 6,071,116).
Regarding claim 4:
	Huber teaches a system for the efficient melting of a feedstock (35) to at least one of a molten and vitrified state to be used in a manufacturing system comprised of: a melter (2 with 6) to which the feedstock is provided; a heat recovery system (28) configured to capture exhaust waste heat (from 20) produced by the melter, wherein the heat recovery system transfers an energy recovered from the exhaust waste heat to pre-heat the feedstock provided to the melter.
	Huber fails to disclose a melter surface heat recovery system, wherein the melter surface heat recovery system is configured to recycle surface heat produced by the melter via the melter surface heat recovery system, and transfer the surface heat to: an oxidant supply being provided to the melter via an oxidant preheater; and a fuel supply being provided to the melter via a fuel preheater.
	Wulfert teaches a combustion burner system similar to Huber including disclose a surface heat recovery system (walls of 23 of figure 3), wherein the surface heat recovery system is configured to recycle surface heat produced by the combustion chamber (9) via the surface heat recovery system, and transfer the surface heat to an oxidant supply (7, within 23) being provided to the melter via an oxidant preheater (23).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teachings of Wulfert to include a jacket around the combustion chamber of Huber in order to preheat the air going into the burner (6) to provide a more efficient combustion.
	Philippe teaches a glass melter similar to Wulfert including having both an air preheater (20b) and a fuel preheater (20a).
	It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Huber with the teachings of Philippe to include a fuel preheater as well in order to preheat the fuel to further improve the efficiency of the combustion burner.

Regarding claims 5-9:
	See above.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762